Citation Nr: 1418185	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for acne, also claimed as a skin condition with scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 RO decision, which denied claims for service connection for acne and a nervous condition.  The Veteran only perfected an appeal with respect to the first issue; thus, the issue of entitlement service connection for a nervous condition is not before the Board.

In November 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In November 2012, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

With regard to the Veteran's acne, this disability was clearly noted on his April 1974 service entrance examination.  The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to acne does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Nonetheless, the remaining question is whether the pre-existing acne was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The service treatment records reflect numerous instances where medical personnel treated the Veteran for a skin condition.  See, e.g., service treatment records from September 1974, January 1975, February 1975, April 1975, May 1975, July 1975, November 1975, and March 1976.  Additionally, the Veteran has submitted evidence which reflects that he currently has acne.  See, e.g., July 2010 VA treatment note; see also pictures submitted by Veteran at November 2012 Board hearing.  In light of this evidence, the Board finds that the Veteran should be afforded a VA compensation and pension examination for a medical opinion regarding the potential aggravation of a pre-existing acne condition by active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  After completion of the above, the Veteran should be afforded a VA skin evaluation to determine whether he suffers from any skin disabilities, and their etiologies.

The Veteran's claims file, including any pertinent evidence in his electronic file, should be forwarded to the examiner.  The examiner(s) should indicate that he/she reviewed the file in conjunction with the examiner.  The examiner(s) is asked to provide the following opinion:

It at least as likely as not (a 50 percent or better probability) that the Veteran's pre-existing acne was aggravated the natural progress of the disease by his active service?  The examiner is asked to specifically comment on the Veteran's April 1974 service entrance examination, service treatment records, and post-service treatment.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the aggravation of his disorder and the continuity of symptomatology.  A rationale must be provided for all rendered opinions.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



